Case 1:19-mc-00036-WJM-SKC Document 23 Filed 08/01/19 USDC Colorado Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

   Civil Action No. 19-MC-00036

   SAMUEL KATZ and LYNNE RHODES, individually and on behalf of all others similarly
   situated,

           Petitioners,

   v.

   STARTEK, INC. and STARTEK USA, Inc., Delaware and Colorado corporations,

           Respondents.


                                     JOINT STATUS REPORT


           Petitioners Samuel Katz and Lynne Rhodes (“Petitioners”) and StarTek, Inc. and StarTek

   USA, Inc. (“StarTek”) submit their joint status report in response to the Court’s July 1, 2019

   order (the “Order”). (ECF No. 21.)

           Petitioners and StarTek have met and conferred and as of August 1, 2019, Petitioners and

   StarTek have not come to an agreement as to the procedure to close this matter. Petitioners and

   StarTek believe they can come to a resolution and request sixty (60) additional days to 1)

   continue to meet and confer in order to come to a resolution; and 2) submit an additional Joint

   Status Report.


   Dated: August 1, 2019                        By: s/ Ethan Preston
                                                    Ethan Preston
                                                    ep@eplaw.us
                                                    Preston Law Offices
                                                    4054 McKinney Avenue, Suite 310
                                                    Dallas, Texas 75204
                                                    Telephone: (972) 564-8340
                                                    Facsimile: (866) 509-1197



   Joint Status Report                                                                No. 19-MC-00036
Case 1:19-mc-00036-WJM-SKC Document 23 Filed 08/01/19 USDC Colorado Page 2 of 3




                                           Steven L. Woodrow
                                           swoodrow@woodrowpeluso.com
                                           Patrick H. Peluso
                                           ppeluso@woodrowpeluso.com
                                           Woodrow & Peluso, LLC
                                           3900 East Mexico Avenue, Suite 300
                                           Denver, Colorado 80210
                                           Telephone: (720) 213-0675
                                           Facsimile: (303) 927-0809

                                           Attorneys for Plaintiffs Samuel Katz and Lynne
                                           Rhodes, individually and on behalf of similarly
                                           situated individuals


   Dated: August 1, 2019            By: s/ Ilene Lin Bloom
                                        Ilene Lin Bloom
                                        ilenebloom@hotmail.com
                                        Ilene Lin Bloom, P.C.
                                        1604 East 25th Avenue
                                        Denver, Colorado 80205
                                        Telephone: (303) 810-9879

                                           Attorneys for StarTek, Inc. and StarTek USA,
                                           Inc.




   Joint Status Report                 2                                   No. 19-MC-00036
Case 1:19-mc-00036-WJM-SKC Document 23 Filed 08/01/19 USDC Colorado Page 3 of 3




                                   CERTIFICATE OF SERVICE

           I hereby certify that on this 1st day of August, 2019, I electronically filed the foregoing
   with the Clerk of Court using the CM/ECF system which will send notification of such filing to
   the following e-mail address:

   Ethan Preston
   Preston Law Offices
   4054 McKinney Avenue, Suite 310
   Dallas, TX 75204
   Telephone: 972-564-8340
   Facsimile: 866-509-1197
   ep@eplaw.us

   Steven L. Woodrow
   Patrick H. Peluso
   Woodrow & Peluso, LLC
   3900 East Mexico Avenue, Suite 300
   Denver, CO 80210
   Telephone: 720-213-0675
   Facsimile: 303-927-0809
   swoodrow@woodrowpeluso.com
   ppeluso@woodrowpeluso.com

   Jerome H. Sturhahn
   Sherman & Howard L.L.C.
   633 17th Street, Suite 3000
   Denver, CO 80202
   Telephone: 303-297-2900
   Facsimnile: 303-298-0940
   jsturhahn@shermanhoward.com


                                                s/ Judith J. Bulanowski
                                                Judith J. Bulanowski, Legal Secretary




   Joint Status Report                             3                                  No. 19-MC-00036
